NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0032n.06

                                            No. 12-5456

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                       FILED
                                                                                        Jan 07, 2013
EDWIN PAGAN-APONTE,                                )                              DEBORAH S. HUNT, Clerk
                                                   )
       Plaintiff-Appellant,                        )
                                                   )
v.                                                 )   ON APPEAL FROM THE UNITED
                                                   )   STATES DISTRICT COURT FOR THE
JOHN M. MCHUGH, Secretary of the                   )   MIDDLE DISTRICT OF TENNESSEE
Army,                                              )
                                                   )
       Defendant-Appellee.                         )



       Before: GUY, SUTTON, and COOK, Circuit Judges.


       PER CURIAM. In this race-based employment discrimination and retaliation action, Edwin

Pagan-Aponte appeals the district court’s order granting summary judgment to defendant Secretary

of the Army1 on Pagan-Aponte’s two separate non-selections for promotion. He also appeals the

lower court’s order barring expert testimony about the Army’s promotion procedures. Having

determined that the district court thoroughly and correctly set out the undisputed facts and governing

law, this court’s issuance of a full opinion would be duplicative and serve no jurisprudential purpose.

We AFFIRM the district court’s judgment on the basis of its May 10, 2011 order granting

defendant’s motion to exclude and its April 5, 2012 grant of summary judgment to the Army.




       1
        John McHugh became Secretary of the Army after Pagan-Aponte filed his lawsuit. Federal
Rule of Civil Procedure 25(d) automatically designates Mr. McHugh as the proper defendant.